UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                         Before
                            COOK, CAMPANELLA, and HAIGHT
                                Appellate Military Judges

                             UNITED STATES, Appellee
                                         v.
                          Sergeant LONZELL J. THREATS
                           United States Army, Appellant

                                       ARMY 20110187

      Headquarters, 101st Airborne Division (Air Ass ault) and Fort Campbell
                        Timothy Grammel, Military Judge
           Lieutenant Colonel Joseph P. Morse, Staff Judge Advocate


For Appellant: Major Vincent T. Shuler, JA; Captain Ian M. Guy, JA (on reply
brief); Colonel Patricia A. Ham, JA; Lieutenant Colonel Jonatha n F. Potter, JA;
Captain Ian M. Guy, JA (on brief).

For Appellee: Colonel John P. Carrell, JA; Lieutenant Colonel James L. Varley, JA;
Major Catherine L. Brantley, JA; Captain Jessica J. Morales, JA (on brief).

                                       17 October 2013

                   -----------------------------------------------------------------
                    SUMMARY DISPOSITION ON RECONSIDERATION
                  ------------------------------------------------------------------

Per Curiam:

      A military judge sitting as a general court -martial convicted appellant,
contrary to his pleas, of rape, robbery, forcible sodomy, aggravated assault, assault
consummated by a battery, and kidnapping, in violation of Articles 120, 122, 125,
128, and 134, Uniform Code of Military Justice, 10 U.S.C. §§ 920, 922, 925, 928,
934 (2006) [hereinafter UCMJ]. The convening authority approved the adjudged
sentence of a dishonorable discharge, confinement for fifty years, forfeiture of all
pay and allowances, and reduction to the grade of E -1. The convening authority
awarded appellant 175 days of confinement credit.

       On 4 September 2013, we issued an opinion in this case wherein we set aside
Charge VI and its Specification and affirmed the remaining findings of guilty. We
then reassessed the sentence in accordance with the principles of United States v.
Sales, 22 M.J. 305 (C.M.A. 1986) and United States v. Moffeit, 63 M.J. 40 (C.A.A.F.
2006), to include the factors identified by Judge Baker in his concurring opinion,
THREATS—ARMY 20110187

and affirmed the approved sentence. See United States v. Threats, ARMY 20110187,
2013 WL 4875669 (Army Ct. Crim. App. 4 Sept. 2013) (summ. disp.),

       On 3 October 2013, appellant asked this court to reconsider our opinion
issued on 4 September 2013 based on additional matters submitted by appellant
pursuant to United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982). Appellant’s
request for reconsideration is granted and we have now considered appellant’s
additional Grostefon matters in our reconsideration of this case. We find these
matters to be without merit.

       Therefore, in consonance with our original opinion in this case, we again set
aside Charge VI and its Specification and AFFIRM the remaining findings of guilty.
Reassessing the sentence on the basis of the original error noted, the entire record,
and in accordance with the principles of Sales and Moffeit, to include the factors
identified by Judge Baker in his concurring opinion in Moffeit, the court AFFIRMS
the approved sentence.

                                       FOR  THE
                                       FOR THE   COURT:
                                               COURT:



                                       ANTHONY       O. POTTINGER
                                       ANTHONY O. POTTINGER
                                       Chief Deputy Clerk
                                       Chief Deputy Clerk of Court
                                                                of Court




                                          2